MEMORANDUM **
California state prisoner Reginald J. Davis appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915(e). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir.2005), and we affirm.
The district court properly dismissed the action because Davis sought to bring a claim that had been dismissed in a prior action and failed to state a claim for relief. See Cato v. United States, 70 F.3d 1103, 1105 n. 2 (9th Cir.1995). (“There is no abuse of discretion where a district court dismisses under § 1915[ (e) ] a complaint that merely repeats pending or previously litigated claims.”) (citation and internal quotations omitted); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (holding that a difference in opinion over proper medical treatment does not amount to deliberate indifference).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.